Title: From George Washington to Major General Alexander McDougall, 6 May 1779
From: Washington, George
To: McDougall, Alexander



Dear sir
Head Quarters Middlebrook 6th May 1779.

Upon receipt of this you will be pleased to give directions, that the regiment of General Poor’s brigade which was ordered to march to Eastown, in my letter of the 3d instant, be paid up to the 1st of April, previous to its departure.
But in case there should be no money in the chest, I would not have the regiment delayed any time in waiting for it. A supply will set out from this place to-morrow.
It will be necessary, however to furnish the regiment with two pair of overalls per man and if there should be any deficiencies in their shoes and shirts to have them completed. You will take immediate measures for this purpose. I am D. Sir Your most hble sert
Go: Washington
P.S. that I may know the quantity remaining in store after this deduction—you will send me a return of what the regiment draws.
